Citation Nr: 0028790	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  90-42 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for maxillary 
sinusitis and allergic rhinitis.

2.  Entitlement to a compensable rating for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 31, 1979 to November 
7, 1988 and from January 8, 1991 to July 21, 1991.  The 
record reflects that he serves in the Reserves and that he 
was ordered to active duty for training effective April 19, 
1999.  It is unclear from the record as to when the veteran's 
most recent period of active duty has ended or will end.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1989 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part granted service 
connection for maxillary sinusitis with allergic rhinitis and 
for asthma, and assigned non-compensable ratings effective 
from November 8, 1988.  This matter was before the Board in 
March 1991, August 1993, May 1995, and June 1997, and on each 
occasion, the case was remanded for additional development.  

In the June 1997 Remand, the Board referred the following 
issues to the RO for consideration:  entitlement to service 
connection for a disability manifested by stress, for a right 
knee disability and for residuals of dental trauma; the 
veteran's claim of a disability manifested by dizziness due 
to his having served on active duty during Desert Storm; and 
the veteran's correspondence received in June 1994 concerning 
a claim for waiver of collection of a debt.  The record 
reflects, however that the RO has not addressed these issues; 
therefore they are again referred to the RO for appropriate 
action.

Subsequent to the June 1997 Remand, in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the issues on appeal--and a claim for an increased rating of 
a service connected disability.  Accordingly, the issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected maxillary sinusitis and 
allergic rhinitis is manifested by no more than moderate 
sinusitis with symptoms including discharge, crusting, and 
infrequent headaches.

3.  The veteran's service-connected asthma is no more than 
mild, with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.


CONCLUSIONS OF LAW

1.  The veteran's service-connected maxillary sinusitis and 
allergic rhinitis are 10 percent disabling, according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6513 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6513, (effective prior to October 7, 1996).

2.  The veteran's service-connected asthma is 10 percent 
disabling, according to the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6602, (effective prior to 
October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was treated on 
several occasions for maxillary sinusitis, which was 
characterized as chronic and recurrent, and for allergic 
rhinitis.  On his separation examination in August 1988 it 
was noted that he had sinusitis due to allergies, and that he 
had "mild" asthma, that had been diagnosed by two or three 
doctors in the Army, to include the Allergy Clinic.  

On VA general medical examination in December 1988 the 
veteran reported a long history of chronic nasal stuffiness, 
and reported he was diagnosed with an allergy within the past 
year and was started on two allergy shots per week.  He 
reported a history of recurrent sinus infections, and 
indicated that the last time he had a sinus infection was 
more than a year ago.  He claimed that his symptoms were 
"less" and his infection was "less frequent" since 
starting the allergy injections.  He reported he had asthma, 
and had some tightness in the chest.  He had an inhaler and 
used it approximately two times per week.  He took Novafed 
and Chlor-Trimeton alternating treatments for the allergy.  
Examination of the head, face, and neck showed no 
abnormality.  His nose appeared to be clear and open, and his 
sinuses were "nontender".  Examination of the chest showed 
a normal configuration with measurement of 39" on expiration 
and 42" on inspiration.  His lungs were clear to percussion 
and auscultation.  The diagnoses included allergic rhinitis. 

An allergy clinic consultation dated in January 1989 showed 
impressions of allergic rhinitis and conjunctivitis, and mild 
asthma, and the veteran was referred to the allergy clinic 
for skin tests.  

By rating action in February 1989 the RO granted service 
connection for maxillary sinusitis with allergic rhinitis and 
for asthma, and assigned non-compensable ratings, effective 
from November 8, 1988.

VA treatment records dated from January 1989 to April 1989 
showed that the veteran was seen in the Allergy Clinic.  In 
January 1989 the veteran reported having seasonal 
exacerbations of rhinitis since 1980.  Although the record is 
partially illegible, it appears to show that his asthma was 
manifested by chest tightness, wheezing, and coughing, and 
began with episodes of respiratory tract infections.  He 
reported having sinusitis a couple of times per year since 
1980.  The impressions included allergic rhinitis with 
conjunctivitis, perennial with seasonal exacerbations, and 
mild asthma.  In February 1989 he underwent allergy testing.  
It was noted that his symptoms were stable on inhalers, and 
examination showed that his lungs were clear with good 
airflow.  The impression was allergic rhinitis with asthma.  
In March 1989 he was seen for follow-up in the Allergy 
Clinic, and he reported that he was doing well and had 
minimal problems, and he requested allergy shots.  The 
impression was seasonal (AR) allergic rhinitis and mild RAD 
(reactive airway disease).  In April 1989 the allergy testing 
was completed and the impressions included allergic rhinitis 
and conjunctivitis, with seasonal exacerbations, and asthma 
with an EIA (exercise induced asthma) component.  

In February 1990 the veteran testified at a hearing at the RO 
that his sinuses were draining a lot, and that he used a 
spray most of the time because his nose got plugged.  He 
reported that his eyes were sore sometimes, especially in the 
morning, when he had a lot of draining.  He claimed that when 
he ran or did fast walking he felt like he was not getting 
enough air.  He had bronchitis a few times, which he was told 
was the start of his asthma.  He had to use a spray, which he 
was advised to use if he was going to run, because after the 
run he would not be able to catch his breath.  He also 
reported that he was not running because he was on a profile.    

In March 1991 the Board remanded this matter to the RO for 
additional evidentiary development.  

The record reflects that the veteran was ordered to active 
duty from January 1991 to July 1991, in support of Operation 
Desert Shield/Storm.  

On VA examination in September 1991 the veteran reported that 
he had a sinus problem since he was in service.  He reported 
having nasal drip, postnasal drip, dyspnea, and headaches, 
and that his sinuses were stuffy and plugged up at times.  He 
also reported he had bronchitis twice and was diagnosed as 
having asthma.  He took Motrin and nasal and oral inhalers.  
Examination of the throat showed that there was a postnasal 
drip.  Examination of the respiratory system showed that it 
was clear to percussion and auscultation.  The diagnoses 
included allergic sinusitis and history of asthma.  

In September 1991 the veteran was also seen in the VA Allergy 
Clinic, and it was noted that he was on immunotherapy from 
January to February 1991 and then had to report to duty for 
Desert Storm.  He reported having intermittent difficulty 
breathing through the nose.  His post nasal was clear to 
draining.  He had occasional wheezing.  The impressions were 
allergic rhinitis and conjunctivitis, stable, and asthma, 
stable.  In a September 1991 ENT consultation it was noted 
that the veteran had a history of allergies and a history of 
sinusitis which had responded well to allergy treatment.  He 
complained of postnasal drip.  The assessment was allergic 
sinusitis and rhinitis by history.  X-rays of the sinuses 
showed no sinusitis.  

A VA medical center (VAMC) pulmonary function test conducted 
in September 1991 showed that FEV-1 was 91% of predicted pre-
dilator and 94% of predicted post-dilator.  FEV1/FVC was 102% 
of predicted pre-dilator and 105% of predicted post-dilator.  
It was noted that spirometry was normal both before and after 
an inhaled bronchodilator, and lung volumes were normal.  
Diffusing capacity was mildly reduced, and it was noted that 
in part or in whole this reduction may be a result of the 
reduced alveolar volume at which the measurement was taken.  
Oximetry was normal.  It was also noted that he had 
"probably normal PFT's".  

In August 1993 the Board remanded this matter to the RO for 
further evidentiary development.  

Received by the RO in November 1993 were additional treatment 
records from the Tampa VAMC.  In November 1991 the veteran 
was seen for nasal congestion for the past two weeks, 
including sneezing and consistent clear nasal drainage.  He 
had postnasal drip that was worse in the morning, no cough, 
no nocturnal awakenings with shortness of breath, and no 
emergency room visits.  The impressions were "ARC", 
resuming IT (inhalation therapy) as of today, asthma - 
baseline, and chronic sinusitis in remission.  In January 
1992 it was noted that the veteran had allergic rhinitis and 
bronchial asthma and had been on immunotherapy for 11/2 years, 
interrupted by military duty in Desert Storm, and resumed on 
November 20, 1991.  He was seen in January and February 1992 
for weekly allergy injections and denied any problems, except 
for one occasion in January when the veteran reported 
experiencing lightheadedness.  The assessments at each 
appointment were that his condition was stable.  In April 
1992 he indicated that he was unable to continue the 
frequency of clinic visits because it was interfering with 
his work.  His breathing was okay and he had increased nasal 
drainage.  He had a yellow nasal discharge, and decreased 
smell, postnasal drip, and minimal cough.  Examination of the 
nose showed yellow mucous and crusting.  The impression was 
sinusitis, asthma - stable, and "ARC - off treatment".  

A VA treatment record dated in September 1992 showed that the 
veteran reported having chronic sinus problems, his head was 
"stopped up", and his cough was productive of a dark beige 
mucus.  It was noted that he was followed by Allergy, had 
missed his last appointment, and in the past was on allergy 
shots with some improvement.  The assessment included 
sinusitis with seasonal allergies.  In May 1993 he reported 
that he thought his sinuses were infected.  He reported 
having increased coughing with green sputum, post nasal drip, 
headache and head pressure, and a fever.  Examination showed 
that his nose was congested.  The assessment included 
sinusitis/rhinitis.  

On VA examination in December 1993 the veteran complained of 
sinus problems, shortness of breath.  He reported having 
frequent decreased nasal breathing, intermittent post-nasal 
drip, and episodes of bronchitis.  Examination of the nose 
showed that it was normal, with only minimal dorsal deviation 
to the right and the septum was slightly deviated to the 
left.  The paranasal sinuses were nontender by percussion, 
and it was noted that there was no current evidence of active 
sinus disease.  The diagnoses include chronic perennial 
rhinitis, history of recurrent sinusitis in the service 
(conservative therapy), minor nasal septum deviation - 
nonobstructive.  It was noted that with consideration of the 
family history of allergies, and current chronic perennial 
rhinitis, and current nonobstructed character of nasal 
septum, eventual surgery of the septum was not considered as 
indicated.  An x-ray of the chest showed that the lungs were 
clear and the impression was "normal chest".

In a December 1993 pulmonary consultation, the veteran 
reported having a history of asthma for the past 10 years, as 
well as sinus problems.  He was taking Sudafed.  His chest 
was found to be clear to auscultation, and PFT's were 
reported to show normal spirometry, and no improvement 
demonstrated with single inhalation of bronchodilator.  He 
had normal lung volumes and normal diffusion capacity.  PFT 
testing showed that FEV-1 was 122% of predicted, pre-dilator, 
and 129% of predicted, post-dilator.  FEV1/FVC was 84% of 
predicted pre-dilator and 84% of predicted, post-dilator.  
The assessment, although partially illegible, appears to 
include history of asthma, and PFT's, spirometry and flow 
within normal limits, before and after bronchodilator.  

In an August 1994 examination, conducted in conjunction with 
the veteran's service in the Reserves, showed no 
abnormalities.  On a Report of Medical History prepared in 
conjunction with the examination, the veteran responded 
"yes" to having had sinusitis and asthma 
"mild/bronchitis".  

In May 1995 and again in June 1997, the Board remanded this 
matter to the RO for further evidentiary development 
including obtaining treatment records pertaining to the 
veteran's sinusitis, rhinitis, and asthma, and scheduling the 
veteran for VA pulmonary and ENT examinations.  Additionally, 
the RO was directed to consider both the old and the revised 
regulatory criteria pertaining to respiratory disorders.  

In August 1997 and again in October 1997, the RO sent to the 
veteran letters requesting that he submit the names, 
addresses, and dates of treatment for all medical providers 
where he received treatment for his sinusitis, rhinitis, and 
asthma.  The record reflects that the veteran failed to 
respond to either letter.  

On April 10, 1998 the RO sent a letter to the veteran, at 
14313 Lucerne Drive, #H, Tampa, FL, notifying him that they 
were ordering an examination for him in order to determine 
the current level of his disability.  He was advised that he 
would receive notice from the VA medical facility.  He was 
also advised that failure to report for this examination may 
cause the RO to continue the prior denial and forward the 
claim to the Board.  On April 28, 1998 the RO sent another 
copy of the same letter to the veteran at a new address, 8909 
Bay Bridge Court, Tampa, FL.

There is a VAMC document in the claims folder showing that 
the veteran failed to report for three examinations, 
pertaining to his nose, sinus, larynx, and respiratory 
disease, on May 12, 1998.  The veteran was called, he 
verified his address, and his examination appointments were 
rescheduled for June 2, 1998, but he failed to report for 
these examinations. 

In a service medical record titled "Initial Medical Review - 
Annual Medical Certificate" (DA Form 7349-R) dated in August 
1998, the veteran reported that he had sinus problems since 
his last periodic physical examination, and had been treated 
by a physician for his sinus problems.  He reported that he 
used a nasal spray for his sinuses.  It was noted that he 
developed chronic rhinitis, but with no duty restrictions.  
He was found to be "fully fit".  

In a letter dated in November 1998 from the veteran's 
representative it was noted that the veteran had changed his 
address to 14031 Lucern Drive, #E, Tampa, FL, and the 
representative requested that the VA examinations be 
rescheduled for the veteran.  It was noted that the veteran 
had not received the last notice to report.

The record reflects that the veteran's VA examinations were 
rescheduled for December 1998 at the Tampa VAMC, but then 
canceled because he was an employee there.  His examinations 
were then rescheduled at the Bay Pines VAMC, but he failed to 
report.

In a Report of Contact dated April 1999, it was noted that 
the veteran was contacted and he claimed he was unable to 
report for the VA examination in April 1999 because he was 
called to active duty on April 19, 1999.

In June 1999 the veteran sent a fax to the RO indicating that 
his disability check should be stopped as of April 19, 1999.  
He sent a copy of his orders, dated April 14, 1999, ordering 
him to active duty for training.  His reporting date was 
April 19, 1999.  The period of time is partially illegible.  
He also sent a copy of his orders, dated May 27, 1999, 
ordering him to active duty in Active Guard/ Reserve Status.  
His reporting date was July 29, 1999, and the period of time 
was for 3 years.  

Analysis

The veteran's claims for compensable ratings for his service-
connected maxillary sinusitis and allergic rhinitis and 
asthma are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enable VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

The Board notes that the regulations pertaining to rating 
respiratory disorders were revised effective October 7, 1996.  
The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  In the March 2000 
supplemental statement of the case, the RO addressed both the 
old and the new criteria of the Diagnostic Codes that relate 
to the respiratory system.  

The veteran's maxillary sinusitis and allergic rhinitis is 
currently assigned a noncompensable rating pursuant to 
Diagnostic Code 6513.  Under the old version of Diagnostic 
Code 6513, a noncompensable rating was warranted when there 
was x-rays manifestations only of sinusitis, and the symptoms 
were mild or occasional.  Moderate sinusitis with discharge 
or crusting or scabbing and infrequent headaches warranted a 
10 percent evaluation.  A 30 percent evaluation was warranted 
for severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was warranted for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Under the revised criteria for Diagnostic Code 6513, a 
noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

The veteran's service-connected asthma is currently assigned 
a noncompensable rating pursuant to Diagnostic Code 6602.  
Under the old criteria for Diagnostic Code 6602, a 10 percent 
evaluation is warranted for mild asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation is 
warranted for moderate asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation requires severe asthma with frequent attacks of 
asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent evaluation is assigned for pronounced asthma, with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  A 
note following this section provides that in the absence of 
clinical findings of asthma at the time of the examination, a 
verified history of asthmatic attacks must be of record.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996). 

Under the new criteria for Diagnostic Code 6602, when FEV-1 
is 71 to 80 percent of predicted or; FEV-1/FVC is 71 to 80 
percent, or; there is intermittent inhalational or oral 
bronchodilator therapy, a 10 percent evaluation is warranted.  
When there is FEV-1 of 56 to 70 percent of predicted or; FEV-
1/FVC of 56 to 70 percent, or; there is daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication, a 30 percent evaluation is 
warranted.  When there is FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  When the FEV-1 is less 
than 40 percent predicted, or FEV-1/FVC is less than 40 
percent, or there is more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppresive medications a 100 percent evaluation is 
warranted.  A note following this section provides that in 
the absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

The Board notes that since the veteran did not respond to the 
RO's requests in August and October 1997 for information 
regarding his treatment for sinusitis, rhinitis, and asthma, 
his claims will be rated on the evidence currently contained 
in the claims folder.  

As noted above, the regulations pertaining to rating 
respiratory disorders were revised effective October 7, 1996.  
In Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria could not have retroactive 
application prior to the effective date of the revisions.  
Moreover, under Rhodan, the revised criteria applied only to 
evidence dated on or after the date of the revisions.  In 
this case, the time period under consideration is from 
November 8, 1988 to the present.  Under the holding in 
Rhodan, the Board would not be able to consider the new 
rating criteria for evidence dated prior to October 7, 1996.  
Accordingly, the evidence of record for the period from 
November 8, 1988 to October 6, 1996 must be analyzed under 
the old rating criteria only.

Entitlement to a compensable rating for maxillary sinusitis 
and allergic rhinitis 

The evidence of record dated from  November 8, 1988 to the 
present shows that the veteran has had intermittent 
exacerbations of his sinusitis and rhinitis, which symptoms 
were controlled at times by allergy shots.  On VA examination 
in 1988 his nose appeared to be clear and open, and his 
sinuses were "nontender".  In January 1989 he reported 
having seasonal exacerbations of rhinitis and sinusitis a 
couple of times per year.  On VA examination in 1991 he 
reported having nasal drip, postnasal drip, dyspnea, and 
headaches, and that his sinuses were stuffy and plugged up at 
times.  Examination of the throat showed postnasal drip.  In 
September 1991 the assessment was allergic sinusitis and 
rhinitis by history and x-rays of the sinuses showed no 
sinusitis.  In November 1991 he was seen for nasal congestion 
for the past two weeks, including sneezing and clear nasal 
drainage, and the impression was chronic sinusitis in 
remission.  In April 1992 he had yellow nasal discharge, 
decreased smell, postnasal drip, and minimal cough.  In 
September 1992 he reported having chronic sinus problems, his 
head was "stopped up", and his cough was productive of a 
dark beige mucus.  In May 1993 he had increased coughing with 
green sputum, post nasal drip, headache and head pressure, 
and a fever.  Examination showed his nose was congested.  On 
VA examination in 1993 he complained of sinus problems, 
shortness of breath, decreased nasal breathing, and 
intermittent post-nasal drip, and there was no evidence of 
active sinus disease.  In a service medical record dated in 
1998, the veteran reported that he had sinus problems since 
his last periodic physical examination and had been treated 
by a physician.  He used a nasal spray for his sinuses and 
had developed chronic rhinitis.  

A review of the evidence shows that the veteran experienced 
symptoms of sinusitis and/or allergic rhinitis, including 
discharge, crusting, and infrequent headaches.  Accordingly, 
a 10 percent rating under the old rating criteria is 
warranted.  A 30 percent rating under the old criteria would 
require evidence of severe sinusitis with frequent 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, which 
has not been shown by the evidence of record.  Although the 
veteran has had exacerbations of his sinusitis and allergic 
rhinitis, the episodes have not been severe, frequent, or 
incapacitating, nor has he complained of severe and frequent 
headaches.  

Additionally, for the evidence dated subsequent to October 6, 
1996, a 30 percent rating under the new criteria would 
require a showing of three or more incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The only evidence dated 
subsequent to October 6,1997 is a service medical record 
dated in 1998, in which the veteran reported that he had 
sinus problems since his last periodic physical examination 
and had been treated by a physician.  He also reported that 
he used a nasal spray for his sinuses and had developed 
chronic rhinitis, but with no duty restrictions.  The Board 
finds that this evidence does not warrant the assignment of a 
30 percent rating under the revised rating criteria.  Thus, 
the Board finds that the veteran's disability picture from 
sinusitis and allergic rhinitis more nearly approximates the 
criteria required for a 10 percent rating.  38 C.F.R. § 4.7.  


Entitlement to a compensable rating for asthma

As noted above, only the old rating criteria for asthma maybe 
considered for the evidence prior to October 7, 1996.  
Rhodan, supra.  Accordingly, evidence from that period shows 
that on his separation from service in August 1988, the 
veteran's asthma was characterized as "mild".  On VA 
examination in December 1988 it was noted that he used an 
inhaler approximately two times per week.  An allergy clinic 
consultation dated in January 1989 showed an impression of 
mild asthma.  In January 1989 his asthma was manifested by 
chest tightness, wheezing, and coughing, and the impression 
was "mild asthma".  In February 1989 his symptoms were 
noted to be stable on inhalers.  He testified in February 
1990 that he used a "spray" for his asthma.  On VA 
examination in September 1991 he reported using an oral 
inhaler and the diagnosis was "history of asthma".  In 
September 1991 he reported having occasional wheezing, and 
his asthma was found to be stable.  In November 1991 it was 
noted that he was resuming inhalation therapy and the 
impression was baseline asthma.  In April 1992 the 
impressions included stable asthma.  Under the old criteria 
for Diagnostic Code 6602, a 10 percent evaluation was 
warranted for mild asthma with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602.  
The Board finds that the evidence of record shows that the 
veteran's asthma was characterized as "mild" on several 
occasions and was manifested by intermittent complaints of 
symptoms, including wheezing, thus warranting a 10 percent 
rating under the old rating criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

A higher, 30 percent rating, under the old criteria would 
require a showing of moderate asthma with frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks, which has not been shown 
by the evidence of record.  There is no indication that the 
veteran's asthma has been characterized as anything but 
"mild" or "stable", and there is no showing of frequent 
asthma attacks.  Therefore, since the veteran's disability 
more nearly approximates the criteria for a 10 percent rating 
under the old rating criteria, a 10 percent rating is 
assigned, effective from November 8, 1988.  The Board notes 
that since there is no evidence dated subsequent to October 
6, 1997, there would be nothing to justify a higher rating 
under the new rating criteria.


ORDER

A 10 percent rating for maxillary sinusitis and allergic 
rhinitis is granted, subject to the regulations governing the 
payment of monetary awards, to include those regulations 
restricting payments of monetary awards during periods of 
active duty service.

A 10 percent rating for asthma is granted, subject to the 
regulations governing the payment of monetary awards, to 
include those regulations restricting payments of monetary 
awards during periods of active duty service.



		
	C. W. SYMANSKI 
Veterans Law Judge 
	Board of Veterans' Appeals

 

